DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US3192423) in view of Allen, et al. (US4670971), cited on applicant’s IDS.
Pearson disclosed an electric machine, comprising a rotor 1 and the stator (col. 1, lines 66-68), comprising a stator core and a stator winding formed by a multiplicity of bent conductor segments 5, each of the bent conductor segments comprising: a bent metal wire having first 6 and second 7 free ends and at least one a first straight section between the first free end and the second free end, (claim 2) wherein the bent conductor segment has a second straight section, between the first straight section and the second free end; (claim 5) wherein the metal wire is a copper wire (col. 3, line 12).  
Pearson failed whereas Allen disclosed a first plate-shaped hard solder 15b cohesively connected to the first free end (col. 4, lines 11-14), the plate-shaped hard solder that is cohesively connected to the first free end of each of the bent conductor segments being cohesively and electrically conductively connected to the second free-end of an adjacent one of the bent conductor segments by hard soldering (fig. 5); (claim 8) wherein a portion of each bent conductor segment between the first .   
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. Applicant alleges Allen’s solder is spaced from rather than being located at the free end of the wire.  In response, Allen stated the solder is located at the “free end regions” (col. 4, line 2) and “the end regions … may be subject, if necessary, to a trimming operation” (col. 4, lines 58-61), resulting, conceivably, in said solder placed at the free ends. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837